Citation Nr: 9918528	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  93-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back condition to 
include degenerative joint disease and lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from March 1968 until December 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1992, 
from the New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a back condition to include degenerative joint 
disease and lumbosacral strain.  The claims file was later 
transferred to the Jackson, Mississippi RO.  


FINDINGS OF FACT

1.  Service medical records show that the veteran sought 
treatment for back pain after jumping from a truck.  Eleven 
months later he complained of intermittent back pain since 
the accident and lumbar extensor strain was diagnosed.  
Eighteen months later, he reported a sudden onset of back 
pain and the impression was a very mild lumbosacral strain.  
The separation examination in September 1976 shows a clinical 
evaluation of normal for "spine and other musculoskeletal."

2.  Evidence of record shows that post service the veteran 
had intercurrent injuries. Since 1982, the veteran has had 
diagnoses of degenerative joint disease of the lumbar spine, 
lumbar strain, lumbosacral strain, low back strain, chronic 
low back pain, lumbar degenerative disk disease and 
degenerative osteoarthritis of the lumbar spine.  

3.  The evidence of record does not show that arthritis of 
the lumbar spine was manifested to a degree of 10 percent 
disabling in the first year post service.  

4.  No competent medical evidence has been submitted 
establishing a link between the current disability of the 
lumbar spine and service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a low back condition to include 
degenerative joint disease and lumbosacral strain.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim was received from the veteran in February 1992 
seeking service connection for multiple disabilities 
including his lower back.  He indicated that the condition 
began on June 16, 1969, and he was treated on that date and 
also on November 8, 1971. 

Service medical records show that on June 16, 1969, the 
veteran sought treatment for his back and reported that he 
had jumped from a truck and was having pain in his back.  He 
was given medication; no diagnosis was made.  On May 12, 
1970, the veteran complained of intermittent low back pain 
since the accident in June.  The pain was in his left lower 
back with radiation.  The clinical findings noted good range 
of motion and no spasm.  The impression was lumbar extensor  
strain.  

On November 8, 1971, he sought treatment for back pain in the 
left lower quadrant and reported he experienced sudden onset 
of back pain two days earlier.  It was noted that he had 
previous lumbosacral strain in 1969.  The clinical evaluation 
noted no intervertebral spasm and that the veteran had full 
active range of motion of the back.  The impression was 
"very mild LSS".  

The report of an examination in service in July 1975 had a 
clinical evaluation of normal for the spine and other 
musculoskeletal.  The examination was characterized as 
normal.  The report of medical history completed by the 
veteran at the time of separation from service shows that he 
checked "don't know" for "Arthritis, Rheumatism, or 
Bursitis" and "Bone, joint or other deformity".  The 
separation examination report in September 1976 shows the 
clinical evaluation was normal for the spine.

The veteran was seen at the East Jefferson Memorial Hospital 
on May 3, 1982, for back pain with onset some days earlier.  
The diagnosis was low back pain.  A treatment record of 
Marshall K. Book, M.D. on May 5, 1982, indicated that the 
veteran sought treatment for his back and was diagnosed with 
acute back pain and acute musculoligamentous strain.  He 
reported that he had previously had an episode of back pain 
10 years earlier while in the service.  Dr. Book saw the 
veteran again in November 1982 and noted that the veteran had 
recurrent pain in lower back after working on his car the 
previous week.  He was removing a drum when he made a sudden 
turn.  The diagnosis was acute lumbosacral strain, resolved.  

Records received indicate that the veteran was seen in 
January 1984 for a work related back injury while he was 
working at the Hotel Dieu.  The veteran identified these 
records as being from Matko Milicic, M.D.  The history was 
that approximately three weeks earlier, the veteran had 
picked up a heavy case of produce and developed pain in lower 
back.  The following day he slipped and fell on his back.  A 
few days later, while helping to restrain a person, he 
developed mild soreness.  Subsequently he was bending over 
and developed sharp pain in lower back with radiation to his 
left leg.  The diagnosis was low back strain.  

Outpatient treatment records show that the veteran was seen 
in August 1989 with complaints of low back pain and reported 
that three weeks earlier he had picked up a child and 
something snapped in his back.  The recorded history was that 
the veteran had a low back ache for 2 1/2 weeks radiating to 
his left leg.  He had injured his back in 1969 and 1971 and 
was "[f]eeling fine since then."  Since he picked up a 
child weighing about 25 pounds, the pain reoccurred.  The 
impression was low backache, lumbar strain.  In February 
1990, he had complaints of back pain, episodic and related to 
strain, with radiation to left leg.  The report of an August 
1989 X-ray shows an impression of narrowing of lumbosacral 
disk space and L1-L2 disk space and some bony spurring.  

The veteran was afforded a VA medical examination in April 
1992.  The veteran provided a history of riding in a truck 
when an artillery attack occurred.  The truck went off the 
road and crashed, he flew out of the truck and landed on his 
back.  He reported having intermittent back pain since that 
time with radiation and numbness of the left leg.  He denied 
pain at the time of the examination but reported having a 
dull ache in the lower lumbar spine, mainly on the left side.  

The examination findings were that the range of motion was 
full, there was tenderness in the left posterior superior 
iliac spine, straight leg raises and negative reflexes were 
2+ and equal, and there was no atrophy of calf or thigh.  The 
motor and sensation were grossly intact.  There was no spasm 
of the perispinous muscles.  He was able to toe and heel walk 
without difficulty.  There was pain in the left posterior 
superior iliac spine only to deep forward palpation in that 
area.  A report of an X-ray made in April 1992 indicated 
there were degenerative changes of the lumbar spine with no 
fractures or subluxation seen.  The X-rays were noted as 
showing early degenerative joint disease of the lumbar spine.  

The veteran was seen in April 1993 with complaints of the low 
back pain being worse.  The impression was chronic low back 
pain.  

The veteran presented testimony at a personal hearing in 
August 1993 as evidenced by a copy of the transcript in the 
claims file.  He described the symptoms and manifestations of 
his back condition experienced in service and since 
separation from service.  

Records received from Mercy Baptist Medical Center show that 
the veteran was seen in June and July 1995 for back pain.  He 
was admitted to the hospital for complaints of low back and 
it was noted that he was very intoxicated.  He claimed to 
have used alcohol to cope with his back pain.  He reported 
that the initial back injury was in Vietnam.  The impression 
included chronic back pain worse for 6 months.  An X-ray 
report in October 1995 indicated lumbar degenerative disk 
disease.  

When hospitalized in November 1995 for an unrelated disorder, 
clinical examination findings revealed good range of motion 
of the back with no evidence of para-lumbar muscle spasm and 
straight leg raise was 90 degrees bilaterally without 
evidence of discomfort.  The discharge diagnoses included 
chronic low back pain.  

The veteran was afforded a Compensation and Pension 
examination in December 1995.  It was noted that the veteran 
had full range of motion of the spine with no radiculopathy.  
The diagnosis was degenerative osteoarthritis of the 
cervical, thoracic, and lumbar spine without objective 
evidence of pain.  

In October 1996, the veteran wrote that the back injury was 
incurred in 1969 when he hitched a ride in a vehicle that hit 
a mine and he was thrown from the vehicle.  

The veteran submitted a radiology report dated in February 
1997 that indicated for the lumbar spine there was slight 
anterior wedging of L1, disc space narrowing at all levels 
except L4-L5, and hypertrophic spurring of the vertebral 
bodies.  The report of an MRI performed in March 1997 shows 
that the possibility of central disc herniation at L2-L3, L3-
L4 and L4-L5 was suspected.  The spinal stenosis found at L4-
L5 disc level was indicated as secondary to the underlying 
degenerative changes.  

In January 1998 the veteran submitted a copy of report of an 
X-ray of the pelvis made in August 1989 with an impression of 
phleboliths.  He contends that the phleboliths are associated 
with the deterioration of his spine.   

The veteran contends that the present diagnosis of 
degenerative joint disease of the lumbar spine is a direct 
result of the back injury received in service.  He points out 
that the current diagnosis is in the same region as the 
original injury to his low back in service.  He contends that 
the back injuries suffered post service are aggravations from 
the injury in service.  He further contends that the evidence 
of treatment on three occasions in service constitutes a 
chronic condition and therefore subsequent manifestations are 
service connected.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

The Board finds that the claim is not well-grounded.  
Although over the years, the veteran has varied the history 
of how his back was injured in service, the evidence of 
record does show that the veteran sought treatment in service 
for low back pain after jumping from a truck.  He also sought 
treatment for intermittent back pain diagnosed as lumbar 
extensor strain, and for sudden onset of back pain.  Evidence 
of record shows that post service the veteran had 
intercurrent injuries.  Since 1982, the veteran has had 
diagnoses of degenerative joint disease of the lumbar spine, 
lumbar strain, lumbosacral strain, low back strain, chronic 
low back pain, lumbar degenerative disk disease and 
degenerative osteoarthritis of the lumbar spine.  The 
evidence of record does not show degenerative joint disease 
of the lumbar spine in service or to a degree of 10 percent 
disabling within the one year presumptive period post 
service. 

There is no competent medical evidence providing a nexus 
between the in-service injury and a current low back 
disability.  To support the claim, we have only the veteran's 
opinion of a causal connection between a present low back 
disability, and the claimed injury to his low back in service 
diagnosed as lumbar extensor strain and mild lumbosacral 
strain.  The record does not contain any medical evidence 
corroborating the appellant's claim.  Further, there is no 
competent medical evidence corroborating the claim that 
phleboliths shown post-service on X-ray in 1989 are 
associated with the deterioration of his spine.  Personal 
statements made by the appellant are of little probative 
value without corroborating medical evidence.  Where the 
determinative issue involves etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is the threshold requirement for the claim to be 
well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Such determinations require 
"specialized knowledge or training," and, therefore, cannot 
be made by a lay person.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Lay persons are not competent to offer medical 
opinions because the "question[s] involved [d] not lie 
within the range of common experience or common knowledge."  
Id. (quoting Frye v. United States, 293 F. 1013, 1014 
(1923)).  Moreover, mere contentions of the appellant without 
supporting evidence do not constitute a well-grounded claim.  
King v. Brown, 5 Vet. App. 19 (1993).

In sum, a presumption of service connection is not warranted, 
as the claim fails to meet the requirement of competent 
medical evidence showing a nexus between a present disability 
and an inservice disease or injury.  Accordingly, the claim 
for service connection for a low back condition is not well 
grounded. 



ORDER

Service connection for a low back condition to include 
degenerative joint disease and lumbosacral strain is denied 
as a well-grounded claim has not been submitted.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals





 

